Title: From George Washington to Colonel Timothy Pickering, 25 April 1777
From: Washington, George
To: Pickering, Timothy



Sir
Head Quarters Morris Town 25th April 1777

I am favoured with yours of the 9th & 14th instants. Upon the Receipt of the first I had no hopes of seeing you in the department which I wished, but by the latter I am pleased to find, that upon a full reconsideration of the matter, you had determined to accept of the office of Adjutant General, provided it had not been disposed of.
I am obliged to you for the free manner in which you unbosom yourself

to me, and must own, that the inducements, both of a civil and domestic nature, which influenced you upon the first View were weighty and hard to be overcome.
Colo. Lee came immediately here upon the Receipt of the letter which you forwarded to him, but expressed great diffidence of his Ability to execute the proposed Office, and candidly recommended you in preference to himself.
As I can therefore yet confer the Office upon you, without giving the least offence to Colo. Lee, I now confirm my first Offer, and shall expect to see you wherever the Head Quarters of the Army may be, as soon as the Situation of your private Affairs will admit, which I hope will not be long, as I can assure you your presence will be much wanted, indeed it is so much so at this time, that this important Office is in a manner unexecuted.
The Reason of your hearing nothing of this matter when you were here, was, that at that time it was expected and intended that Genl Gates was to re, assume the Office of Adjt General, but his presence having been afterwards deemed, by the Congress, necessary to conduct the Army at Ticonderoga, I was obliged to look round for some other, and you were recommended as the properest person for the purpose. I am Sir Yr obt Servt

Go: Washington

